        Case: 1:18-cr-00706-SL Doc #: 13 Filed: 02/27/19 1 of 7. PageID #: 56



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                    )               CASE NO: 1:18CR00706-001
                                             )
               Plaintiff,                    )
                                             )               JUDGE SARA LIOI
       VS.                                   )
                                             )
CRISTIAN OSWALDO                             )               DEFENDANT’S SENTENCING
AMAYA-BERMUDES                               )               MEMORANDUM
                                             )
               Defendant,                    )

   Now comes the Defendant, Cristian Oswaldo Amaya-Bermudes by and through undersigned

Counsel, and respectfully requests this Honorable Court consider a sentence that is sufficient, but

not greater than necessary, to comply with the purposes of 18 U.S.C. §3553. In support, the

attached Memorandum is filed for the Court’s review and consideration.




                                                             Respectfully submitted,



                                                             S/GEORGE C. PAPPAS
                                                             GEORGE C. PAPPAS #0037374
                                                             Attorney for Defendant
                                                             631 W. Exchange Street
                                                             Akron, Ohio 44302
                                                             330-252-0125




                                                 1
       Case: 1:18-cr-00706-SL Doc #: 13 Filed: 02/27/19 2 of 7. PageID #: 57




                                CERTIFICATE OF SERVICE

          I certify that a copy of the foregoing Defendant’s Sentencing Memorandum was filed

electronically this 27th day of February, 2019. Notice of the filing will be sent by operation of

the Court’s Electronic filing system. Parties may access this filing through the Court’s system.

                                                             S/GEORGE C. PAPPAS
                                                             GEORGE C. PAPPAS #0037374
                                                             Attorney for Defendant




                                                 2
        Case: 1:18-cr-00706-SL Doc #: 13 Filed: 02/27/19 3 of 7. PageID #: 58



                                   MEMORANDUM IN SUPPORT

I.     PRESENTENCE REPORT

              Mr. Amaya-Bermudez had the opportunity to have the Presentence Report read to

       him in his language with undersigned counsel. He understood it, and there are no

       objections to the report.

II.    PERSONAL BACKGROUND

       Mr. Amaya-Bermudez is a 23 year-old El Salvador national, who has been working in the

landscape and carpentry field in the United States, for approximately one year. He has resided

in Northeast Ohio and Texas for all of his time in the United States. He is single and came to

the United States, like many other undocumented individuals, to work and support his family.

He had a good childhood, but for his father abusing his mother though the main motivator to

come to the United States illegally was possibility to earn better wages that would allow him to

financially support his family. While in the United States, Mr. Amaya-Bermudez worked as a

laborer for about one year. Mr. Amaya-Bermudez has lead a law abiding life, other than the

immigration violations. Mr. Amaya-Bermudez was detained in the instant matter, since

November 14, 2018. He was in the custody of ICE, until he was charged with this case.

Mr. Amaya-Bermudez will be deported after this case is concluded.

III.   PROCEDURAL BACKGROUND

       Mr. Amaya-Bermudez was indicted by a Northern District of Ohio grand jury on a one-

count Indictment, filed on November 29, 2018, for violation of 8 U.S.C. §1326. On January 4,

2019, Mr. Amaya-Bermudez pled guilty as charged in the Indictment. His case was referred to

the United States Pretrial Services and Probation Office for preparation of a Presentence

Investigation and Report.



                                                3
       Case: 1:18-cr-00706-SL Doc #: 13 Filed: 02/27/19 4 of 7. PageID #: 59



IV.   SENTENCING GUIDELINES CALCULATION

       Pursuant to the Presentence Investigation Report (“PSR”), the base offense level is eight

(8), for a violation of 8 U.S.C. §1326. PSR ¶13. Mr. Amaya-Bermudez has accepted

responsibility, and therefore, pursuant to USSG §3E1.1(a), the offense level is reduced by two

(2) points. ¶20. As a result, the Total Offense Level is six(6). ¶21. There are no other

adjustments in this matter.

       According to the Criminal History Category computations in the PSR, Mr. Amaya-

Bermudez has one (1) criminal history category point, corresponding to a Criminal History

Category of I. ¶24-27. As a result, based upon a total offense level of six (6) and criminal

history category of I, the guideline range of imprisonment is zero (0) to six(6) months.

       The applicable guideline range of imprisonment falls within Zone A of the Sentencing

Table. Therefore, and pursuant to USSG §5C1.1(b), a sentence of imprisonment is not required.

V.    LAW AND ARGUMENT

       A.   LAW

       Pursuant to United States v. Booker, U.S. 220 (2005), Federal Sentencing Guidelines are

to be considered “effectively advisory”, contrary to the virtual mandatory nature prior to that

decision. Id. at 245. In fashioning an appropriate sentence, the District Court cannot presume

that the Guideline range is reasonable but rather the Court Must also consider the factors

enumerated in 18 U.S.C. 3553(a) to determine a sentence that is “sufficient but not greater than

necessary” to achieve the purposes of sentencing set forth in 18 U.S.C. §3553(a)(2). United

States v. Foreman, 436 F.3c 638, 644 n.1 (6th Cir. 2006). Those factors include: (1) the nature

and circumstances of the offense and the history and characteristics of the defendant; (2) the

need for the sentence imposed to reflect the seriousness of the offense, provide just punishment,



                                                4
       Case: 1:18-cr-00706-SL Doc #: 13 Filed: 02/27/19 5 of 7. PageID #: 60



afford adequate deterrence to criminal conduct, protect the public from further crimes of the

defendant, provide the defendant with needed training, care or treatment; (3) the kinds of

sentences available; (4) the kinds of range of sentence under the Guidelines: (5) pertinent policy

statements by the Sentencing Commission: (6) “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct,” and (7) the need to provide restitution.

       B. ARGUMENT

          Mr. Amaya-Bermudez, through counsel, argues that a sentence of time served is

sufficient but not great than necessary to comply with, and accomplish, the purposes of the

sentencing statute.

          A sentence of time served is within the guideline range of 0-6 months. In fact, as of

the time of this sentencing, Mr. Amaya-Bermudez will have been detained over three months.

He was detained and placed in custody of Immigration and Customs Enforcement first, on

November 14, 2018. Then, he was transferred to the custody of the United States Marshalls on

November 21, 2018. A sentence of time served would be in the upper range of the guidelines.

          With respect to the deterrence factor, Mr. Amaya-Bermudez has never been detained

for this long in his entire life. Mr. Amaya-Bermudez is now aware that he cannot continue to

come back to the United States illegally. He has expressed his remorse, and he understands that

should he find himself in the same situation in the future, he will be facing a much harsher

sentence. As a result, Mr. Amaya-Bermudez, as well as others contemplating the same conduct,

is very unlikely to commit the same offense.

          Other §3553 factors to consider include the history and personal characteristics of the

defendant. Mr. Amaya-Bermudez was born and raised in El Salvador. He attended school up to



                                                5
       Case: 1:18-cr-00706-SL Doc #: 13 Filed: 02/27/19 6 of 7. PageID #: 61



the eighth grade. He had to stop going to school in order to go to work and help the family.

While he reported a normal childhood, financial concerns were present during his upbringing.

He comes from a family, of 4 siblings. Mr. Amaya-Bermudez came to the United States in

order to obtain better paid employment and help support the family back home.

Mr. Amaya-Bermudez has always maintained employment, and has been a productive member

of society. When he was arrested in this case, he immediately admitted to the authorities that he

did not have legal documentation to be present in the country.

       The deportation will be a direct effect of this conviction. Mr. Amaya-Bermudez is not a

United States citizen. His guilty plea and subsequent conviction in this case, will result in his

deportation following the completion of the sentence he will ultimately serve. The deportation

in this case has also a severely punitive effect: Mr. Amaya-Bermudez will be permanently

separated from friends and his life style during the last year. He will be unable to reenter the

United States to visit and will have to rebuild his life entirely in El Salvador. The deportation in

Mr. Amaya-Bermudez case will have a painful and lifelong effect on his life, and constitutes a

significant punishment for his conduct. He fears for his life from gangs in El Salvador that have

threatened him if he fails to join the gangs, for which he refuses.

       This Honorable Court can consider the deportation hardship when imposing a reasonable

sentence. The time Mr. Amaya-Bermudez has been detained in the custody of ICE first,

followed by the time he has been detained in the current case, in addition to the deportation that

will take place soon after this matter is concluded, should be considered by the Court to provide

adequate deterrence to criminal conduct.

       Mr. Amaya-Bermudez has accepted responsibility for his conduct, and is deeply

remorseful and embarrassed by this matter. But beyond anything, he is deeply sorry for the way



                                                 6
       Case: 1:18-cr-00706-SL Doc #: 13 Filed: 02/27/19 7 of 7. PageID #: 62



this case has affected his family.

       When evaluating the §3553 factors, Mr. Amaya-Bermudez respectfully requests this

Court to consider his acceptance of responsibility, remorse, financial and emotional hardship by

virtue of his imminent deportation.

VI.   CONCLUSION

       For the foregoing reasons, Mr. Amaya-Bermudez respectfully requests that this

Honorable Court consider all of the 18 U.S.C. §3553(a) factors described above and impose a

sentence of time served.




                                                           Respectfully submitted,



                                                           S/GEORGE C. PAPPAS
                                                           GEORGE C. PAPPAS #0037374
                                                           Attorney for Defendant
                                                           631 W. Exchange Street
                                                           Akron, Ohio 44302
                                                           330-252-0125




                                               7
